Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 16, 2020

The Court of Appeals hereby passes the following order:

A20A1681. JOCELYN LOPEZ v. CODY E. SMITH et al.

      Following a car accident, Cody and Fonda Smith sued Jocelyn Lopez for
damages. The jury returned a defense verdict. The Smiths then filed a motion for
additur under OCGA § 51-12-12, arguing that the verdict was inadequate. The trial
court found the zero verdict to be unsupportable in light of the fact that Lopez had
conceded liability. The trial court thus ordered a new trial on the issue of damages.
See OCGA § 51-12-12 (b). Lopez appeals this ruling. We, however, lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below[.]”
The grant of a motion for new trial is not a final judgment within the meaning of
OCGA § 5-6-34 (a) (1) and is therefore subject to the interlocutory appeal procedure
set forth in OCGA § 5-6-34 (b). Rockdale Awning & Iron Co. v. Kerbow, 210 Ga.
App. 119, 121 (2) (435 SE2d 619) (1993); Murray v. Rozier, 186 Ga. App. 184, 184
(367 SE2d 886) (1988). Because Lopez failed to follow the interlocutory appeal
procedure, we lack jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/16/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.